Citation Nr: 0829672	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as 
secondary to service-connected type II diabetes mellitus.

3.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri

On the November 2006 VA Form 9, the veteran stated that he 
did not have carpal tunnel syndrome prior to the onset of 
upper extremity peripheral neuropathy.  This appears to be an 
informal for service connection for carpal tunnel syndrome.  
As this issue has not been adjudicated by the RO, it is not 
properly before the Board.  As such, this issue is REFERRED 
to the RO for its consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of entitlement to service connection for chronic 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran suffers from tinnitus that is etiologically 
related to acoustic trauma during active military service.

2.	There is no competent evidence to establish that the 
veteran is currently diagnosed with peripheral neuropathy.


CONCLUSIONS OF LAW

1.	Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110  (West 2002); 38 C.F.R. § 3.303 (2007).

2.	Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active duty service, service 
incurrence may not be presumed, nor was it proximately 
caused or aggravated by the veteran's service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The RO's January 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Clinic of 
Internal Medicine and University Club Medical have also been 
obtained.  The appellant has not identified any additional 
records that should be located prior to a decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded a VA examination in July 2005.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Tinnitus

The veteran contends he is entitled to service connection for 
tinnitus because he experienced a significant amount of in-
service acoustic trauma from working helicopters as a 
mechanic.  Initially, the Board observes that the RO has 
conceded in-service acoustic trauma in a November 2006 rating 
decision, which granted service connection for bilateral 
hearing loss.  The Board concurs.
  
The veteran was afforded a VA examination in July 2005, 
during which he was diagnosed with tinnitus.  The same VA 
examiner rendered a supplemental opinion in January 2007.  In 
both the July 2005 examination report and the January 2007 
supplemental opinion, the VA examiner found that it is less 
likely than not that the veteran's tinnitus is etiologically 
related to in-service acoustic trauma.  In support of this 
opinion, the VA examiner noted that the veteran reported an 
onset of symptoms in 2000, over thirty years after his 
separation from service.  The VA examiner opined, however, 
that the veteran's bilateral hearing loss is at least as 
likely as not related to in-service acoustic trauma.

The Board observes that the veteran has consistently claimed 
his tinnitus began shortly after separation from service, in 
a February 2005 statement, prior to the July 2005 VA 
examination, and in his November 2006 VA Form 9.  The Board 
concludes that the veteran's statements that he experienced 
tinnitus since service are competent to establish continuity 
of symptomatology, as he is also competent to testify that 
the ringing in his ears started during service.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandeau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007) (holding that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to 
identify the medical condition).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  

Thus, the Board finds that service connection is warranted 
for tinnitus. The veteran has been diagnosed with tinnitus, 
which he has consistently claimed to have suffered from since 
his discharge from active service.  In addition, the VA 
examiner found bilateral hearing loss to be related to in-
service acoustic trauma.  Because the RO has conceded in-
service acoustic trauma, the benefit of the doubt favors 
granting the veteran's claim of service connection for 
tinnitus. 

Peripheral Neuropathy

The veteran maintains he suffers from bilateral peripheral 
neuropathy of the upper extremities.  Specifically, he 
asserts that he suffers from numbness of both hands as a 
result of his service-connected diabetes mellitus.
 
The Board notes that there is no evidence that the veteran is 
currently diagnosed with peripheral neuropathy of the upper 
extremities.  In conjunction with a July 2005 VA examination, 
an electromyography and nerve conduction velocity study was 
conducted.  The results of this study indicated the veteran 
suffers from mild bilateral carpal tunnel syndrome but did 
not indicate peripheral neuropathy of the upper extremities.  
The veteran has provided no competent medical evidence 
indicating he currently suffers from peripheral neuropathy of 
the upper extremities.  Without a current diagnosis of a 
disability, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of peripheral neuropathy of the upper 
extremities.  The veteran has produced no competent evidence 
or medical opinion in support of his claim that he suffers 
from such disorder, and all evidence included in the record 
weighs against granting the veteran's claim.  


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral peripheral neuropathy of the 
upper extremities is denied.


REMAND

The veteran contends he is entitled to service connection for 
chronic hypertension as secondary to service-connected type 
II diabetes mellitus.  During the development of his claim, 
the veteran was provided a VA examination in July 2005.  The 
VA examiner noted the veteran was diagnosed with chronic 
hypertension in 1989, while he was diagnosed with diabetes 
mellitus in 2001.  However, the July 2005 VA examiner did not 
provide an opinion as to whether the veteran's diabetes 
mellitus has aggravated his hypertension beyond its natural 
progression.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for a 
proper appellate decision").  As such, the veteran must be 
provided a new VA examination to determine whether his 
chronic hypertension has been aggravated by his service-
connected diabetes mellitus.




Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
chronic hypertension.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's chronic hypertension has 
been aggravated beyond its natural 
progression by his service-connected 
type II diabetes mellitus.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


